[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SECOND CORRECTION TO CORRECTED MEMORANDUM OF DECISION IN ACCORDANCE WITHDEFENDANT'S PROPOSED MODIFICATION ON LIFE INSURANCE
The court, in accordance with the defendant's Motion to Open, Correct and Clarify Judgment dated November 8, 1996, which has been agreed to by the plaintiff, hereby corrects its Corrected Memorandum of Decision dated October 18, 1996, and its further correction dated November 1, 1996, as follows:
Paragraph 17 is deleted in its entirety. Paragraph 18 now becomes paragraph 17 and paragraph 19 becomes paragraph 18.
EDGAR W. BASSICK, III, JUDGE